Citation Nr: 0010467	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO. 97-11 433	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post anterior cruciate ligament reconstruction with 
partial medial and lateral meniscectomies right knee with 
chondromalacia and degenerative joint disease.  

2.  Entitlement to a rating in excess of 10 percent for 
status post bone and patellar tendon autograft site left knee 
with scar.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Portland, Oregon.  

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a member of the 
Board at the RO located in Portland, Oregon.  The veteran, by 
letter dated in March 1999, withdrew his request for a 
hearing before the Board.  A hearing before a local Hearing 
Officer was held in March 1999 at the RO in Portland, Oregon.  


FINDINGS OF FACT

1.  On March 7, 1997, prior to the promulgation of a decision 
in the appeal, the veteran notified the RO in his Substantive 
Appeal that, if awarded a 30 percent rating for his service-
connected bilateral knee disorders, he wanted to withdraw his 
appeal. 

2.  In an August 1999 rating decision, the RO awarded a 
combined 30 percent rating for the veteran's service-
connected bilateral knee disorders, effective January 14, 
1996, the day following his discharge from service.  

3.  A Report of Contact, VA Form 119O, reflects that on 
January 3, 2000, the veteran stated by telephone that he was 
satisfied with the September 199 rating decision and 
requested that his appeal be withdrawn.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In his Substantive appeal, VA Form 9, received in March 1997, 
the veteran stated that he would drop his appeal if he was 
granted a 30 percent rating for his service-connected knee 
disabilities, alleging that he thought he should receive a 20 
to 30 percent rating.  In effect, this was a conditional, 
written withdrawal dependent on the grant of a 30 percent 
rating.  A subsequent rating decision awarded him a combined 
30 percent rating, thereby meeting the condition for 
withdrawal of his appeal.  In a subsequent telephone 
conversation with RO personnel the veteran confirmed that he 
was satisfied with his rating and was dropping his appeal.  

Under the circumstances of this case the Board finds that the 
criteria for withdrawal of an appeal have been substantially 
met by the written conditional withdrawal along with the 
confirmatory telephone conversation as documented in the 
report of contact, even though the veteran did not formally 
withdraw his appeal in writing after the condition for 
withdrawal was met.  Therefore, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
JANE E. SHARP
	Member, Board of Veterans' Appeals


 


- 2 -




